Name: 2012/355/EU: Commission Decision of 2Ã July 2012 updating the Annex to the Monetary Agreement between the European Union and the Vatican City State
 Type: Decision
 Subject Matter: monetary economics;  international affairs;  criminal law;  monetary relations;  free movement of capital;  Europe
 Date Published: 2012-07-04

 4.7.2012 EN Official Journal of the European Union L 174/24 COMMISSION DECISION of 2 July 2012 updating the Annex to the Monetary Agreement between the European Union and the Vatican City State (2012/355/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Monetary Agreement of 17 December 2009 between the European Union and the Vatican City State, and in particular Article 8(3) thereof, Whereas: (1) Article 8 of the Monetary Agreement between the European Union and the Vatican City State (hereinafter the Monetary Agreement) requires the Vatican City State to implement Union acts concerning the rules on euro banknotes and coins, prevention of money laundering, prevention of fraud and counterfeiting of cash and non-cash means of payment; medals and tokens and statistical reporting requirements. Those acts are listed in the Annex to the Monetary Agreement. (2) The update of the Annex is made according to Article 8(3) of the Monetary Agreement which foresees that the Annex needs to be amended by the Commission every year to take into account the new relevant EU legal acts and rules and the amendments to the existing ones. Following this provision one act was repealed and two new Union acts, falling within the scope of Article 8(1) of the Monetary Agreement, have been adopted and should be included in the Annex. (3) Council Decision of 29 April 1999 extending Europols mandate to deal with forgery of money and means of payment (1) is obsolete and hence deleted from the Annex. As soon as the new legal instrument allowing Europol to sign cooperation agreements with third countries has entered into force, the new instrument will be added to the Annex to the Monetary Agreement. (4) Regulation (EU) No 1210/2010 of the European Parliament and of the Council of 15 December 2010 concerns authentication of euro coins and handling of euro coins unfit for circulation (2) has been adopted. It, therefore, falls within the scope of Article 8(1) of the Monetary Agreement and should also be included in the Annex. (5) Decision ECB/2010/14 of the European Central Bank of 16 September 2010 on the authenticity and fitness checking and recirculation of euro banknotes (3) was adopted. It falls within the scope of Article 8(1) of the Monetary Agreement and should also be included in the Annex. (6) The Annex to the Monetary Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Sole Article The Annex to the Monetary Agreement between the European Union and the Vatican City State is replaced by the Annex to this Decision. This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 2 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ C 149, 28.5.1999, p. 16. (2) OJ L 339, 22.12.2010, p. 1. (3) OJ L 267, 9.10.2010, p. 1. ANNEX ANNEX Legal provisions to be implemented Deadline for implementing Prevention of money laundering Directive 2005/60/EC of the European Parliament and of the Council of 26 October 2005 on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing, OJ L 309, 25.11.2005, p. 15. Amended by: Directive 2008/20/EC of the European Parliament and of the Council of 11 March 2008 amending Directive 2005/60/EC on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing, as regards the implementing powers conferred on the Commission, OJ L 76, 19.3.2008, p. 46. Commission Directive 2006/70/EC of 1 August 2006 laying down implementing measures for Directive 2005/60/EC of the European Parliament and of the Council as regards the definition of politically exposed person and the technical criteria for simplified customer due diligence procedures and for exemption on grounds of a financial activity conducted on an occasional or very limited basis, OJ L 214, 4.8.2006, p. 29. Regulation (EC) No 1781/2006 of the European Parliament and of the Council of 15 November 2006 on information on the payer accompanying transfers of funds, OJ L 345, 8.12.2006, p. 1. Regulation (EC) No 1889/2005 of the European Parliament and of the Council of 26 October 2005 on controls of cash entering or leaving the Community, OJ L 309, 25.11.2005, p. 9. Council Framework Decision 2001/500/JHA of 26 June 2001 on money laundering, the identification, tracing, freezing, seizing and confiscation of instrumentalities and the proceeds of crime, OJ L 182, 5.7.2001, p. 1. 31.12.2010 Prevention of fraud and counterfeiting Council Regulation (EC) No 1338/2001 of 28 June 2001 laying down measures necessary for the protection of the euro against counterfeiting, OJ L 181, 4.7.2001, p. 6. Amended by: Council Regulation (EC) No 44/2009 of 18 December 2008 amending Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting, OJ L 17, 22.1.2009, p. 1. 31.12.2010 Council Regulation (EC) No 2182/2004 of 6 December 2004 concerning medals and tokens similar to euro coins, OJ L 373, 21.12.2004, p. 1. Amended by: Council Regulation (EC) No 46/2009 of 18 December 2008 amending Regulation (EC) No 2182/2004 concerning medals and tokens similar to euro coins, OJ L 17, 22.1.2009, p. 5. 31.12.2010 Council Framework Decision 2000/383/JHA of 29 May 2000 on increasing protection by criminal penalties and other sanctions against counterfeiting in connection with the introduction of the euro, OJ L 140, 14.6.2000, p. 1. Amended by: Council Framework Decision 2001/888/JHA of 6 December 2001 amending Framework Decision 2000/383/JHA on increasing protection by criminal penalties and other sanctions against counterfeiting in connection with the introduction of the euro, OJ L 329, 14.12.2001, p. 3. 31.12.2010 Council Decision 2001/923/EC of 17 December 2001 establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles  programme), OJ L 339, 21.12.2001, p. 50. Amended by: Council Decision 2006/75/EC of 30 January 2006 amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme), OJ L 36, 8.2.2006, p. 40. Council Decision 2006/849/EC of 20 November 2006 amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme), OJ L 330, 28.11.2006, p. 28. 31.12.2010 Council Decision 2001/887/JHA of 6 December 2001 on the protection of the euro against counterfeiting, OJ L 329, 14.12.2001, p. 1. 31.12.2010 Council Framework Decision 2001/413/JHA of 28 May 2001 combating fraud and counterfeiting of non-cash means of payment, OJ L 149, 2.6.2001, p. 1. 31.12.2010 Rules on euro banknotes and coins Council Regulation (EC) No 975/98 of 3 May 1998 on denominations and technical specifications of euro coins intended for circulation, OJ L 139, 11.5.1998, p. 6. Amended by Council Regulation (EC) No 423/1999 of 22 February 1999 amending Regulation (EC) No 975/98 on denominations and technical specifications of euro coins intended for circulation, OJ L 52, 27.2.1999, p. 2. 31.12.2010 Council Conclusions of 10 May 1999 on the quality management system for euro coins. 31.12.2010 Council Conclusions of 23 November 1998 and of 5 November 2002 on collector coins. 31.12.2010 Commission Recommendation 2009/23/EC of 19 December 2008 on common guidelines for the national sides and the issuance of euro coins intended for circulation, OJ L 9, 14.1.2009, p. 52. 31.12.2010 Communication from the Commission of 22 October 2001 on copyright protection of the common face design of the euro coins (COM(2001) 600 final), OJ C 318, 13.11.2001, p. 3. 31.12.2010 Guideline ECB/2003/5 of the European Central Bank of 20 March 2003 on the enforcement of measures to counter non-compliant reproductions of euro banknotes and on the exchange and withdrawal of euro banknotes, OJ L 78, 25.3.2003, p. 20. 31.12.2010 Decision ECB/2003/4 of the European Central Bank of 20 March 2003 on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes, OJ L 78, 25.3.2003, p. 16. 31.12.2010 Regulation (EU) No 1210/2010 of the European Parliament and of the Council of 15 December 2010 concerns authentication of euro coins and handling of euro coins unfit for circulation, OJ L 339, 22.12.2010, p. 1. 31.12.2012 Decision ECB/2010/14 of the European Central Bank of 16 September 2010 on the authenticity and fitness checking and recirculation of euro banknotes, OJ L 267, 9.10.2010, p. 1. 31.12.2012